DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is further noted that the claims provide for a cancelled claims 5-7, where no previous claims 5-7 were ever pending. Such claims are interpreted as being listed in error.
NOTE: applicant is reminded that the original claim numbers were 1-4.  There are no previous claims 5-7.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 12 “the sheet flush” should read “the sheet is flush”.
Line 14 “sheet, at” should read “sheet, the at”.
Appropriate correction is required.
Specification
The substitute specification filed 07/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Songhae (KR # 20-2009-0003188) in view of McGivern (US Pat # 3,333,593).
In regards to claims 1-3, Songhae teaches an eyelash extension/ false eyelash dispensing tray comprising: at least one elongated adhesive strip (122) releasably coupled on a tray (Figure 5), at least one elongated adhesive strip having one or more false eyelashes (130) attached thereto;
wherein the at least one elongated adhesive strip comprises an underside and a topside of the at least one elongated adhesive strip, adhesive on majority of both the underside and topside of the adhesive strip (page 3 of translation), where at least one end portion of the at least one elongated adhesive strip is absent of the adhesive (121 and see Page 4) and a pull tab defined along the at least one end portion of the at least one elongated adhesive strip absent of the adhesive (see Figure 4),
wherein the underside of the at least one elongated adhesive strip is releasably secured to the tray, wherein a user pulls the tab to detach the adhesive strip from the flat top surface of the tray (see Pages 3-4).
Songhae does not tach the tray is comprised of a base having an outer margin defining a first rim along an entire edge of the base, and 
a raised central portion extending upwards from the base within a periphery of the first rim such that the raised central portion is elevated in comparison to the first rim, the raised central portion having a second rim extending upward from edges of the raised central portion to define a depressed area surrounded by the second rim, the outer depressed area having a flat top surface extended across boundaries of the second rim;
an insert sheet received in the depressed area across a width of the flat top surface of the raised central portion, wherein the depressed area having a depth equal to the thickness of the insert sheet such that when the insert sheet is received on the flat top surface, the sheet flush with a top of the second rim, and wherein an insert sheet has substantially same dimensions as the depressed area; and 
However, McGivern teaches a false eyelash tray comprising: 
a base (11) having an outer margin defining a first rim along an entire edge of the base (see Figure 1 at top surface of 11), and 
a raised central portion (23) extending upwards from the base within a periphery of the first rim such that the raised central portion is elevated in comparison to the first rim (Figure 1), the raised central portion having a second rim extending upward from edges of the raised central portion (see Figure 1 at top surface of 23) to define a depressed area surrounded by the second rim (see cross section of Figure 3, where the inside of 23 depresses inward), the outer depressed area having a flat top surface extended across boundaries of the second rim (Figure 2 where the flat top surface of the bottom wall of 20 forms the depressed area);
an insert sheet (21) received in the depressed area across a width of the flat top surface of the raised central portion (see Figures 1-4), wherein the depressed area having a depth equal to the thickness of the insert sheet such that when the insert sheet is received on the flat top surface, the sheet flush with a top of the second rim, and wherein an insert sheet has substantially same dimensions as the depressed area (See Figure 2) and a lid (12) having a top surface defining a plane (Figure 2), the top surface having substantially the same area as the base, and walls (22) extending away from an edge of the top surface in a perpendicular direction to the plane of the top surface, the walls having a thickness substantially the same as the outer margin of the base section and a length greater than the height of the raised central portion of the base, wherein when the lid is engaged with the base the walls rest on a top of the outer margin of the base and an inner periphery of the walls form a friction fit with an outer periphery of the raised central portion (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the case of Songhae to be the case with the removable insert of McGivern as a matter of equivalent structure expected to work equally well at storing lashes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772